Case 2:14-cv-00335-AB-SS Document 98 Filed 04/10/19 Page 1 of 5 Page ID #:2018




  1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
  2  Including Professional Corporations
  3 NANCY E. PRITIKIN, Cal. Bar No. 102392
    npritikin@sheppardmullin.com
  4 379 Lytton Avenue
    Palo Alto, California 94301-1479
  5 Telephone: (650) 815-2600
    Facsimile: (650) 815-2601
  6
    ADAM R. ROSENTHAL, Cal. Bar No. 246722
  7 arosenthal@sheppardmullin.com
    12275 El Camino Real, Suite 200
  8 San Diego, California 92130-4092
    Telephone: (858) 720-8900
  9 Facsimile: (858) 509-3691
 10 CARYN F. HORNER, Cal. Bar No. 273500
    chorner@sheppardmullin.com
 11 650 Town Center Drive, 4th Floor
    Costa Mesa, California 92626-1993
 12 Telephone: (714) 513-5100
    Facsimile: (714) 513-5130
 13
    Attorneys for Defendant,
 14 USA WASTE OF CALIFORNIA, INC.
 15
 16                       UNITED STATES DISTRICT COURT
 17             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 18
    GILBERTO SANTILLAN, an                  Case No. 2:14−cv−00335 AB(SSx)
 19 individual,
                                            Assigned to Hon. Andre Birotte Jr. and
 20                                         Hon. Suzanne H. Segal (Magistrate
                             Plaintiff,     Judge)
 21           vs.
                                            DEFENDANT’S NOTICE OF
 22 USA WASTE OF CALIFORNIA,                MOTION AND MOTION FOR
    INC., a Delaware Corporation; and       REVIEW AND OBJECTIONS TO
 23 DOES 1 through 50, inclusive,           MAGISTRATE’S ORDER
                                            DENYING DEFENDANT’S
 24                          Defendants.    MOTION TO COMPEL
                                            DISCOVERY, OR IN THE
 25                                         ALTERNATIVE, MOTION TO
                                            AMEND THE SCHEDULING
 26                                         ORDER
 27                                         Pretrial conference: August 23, 2019
                                            Trial: September 10, 2019
 28

      SMRH:489990158.2                       DEFENDANT'S NOTICE OF MOTION FOR REVIEW
Case 2:14-cv-00335-AB-SS Document 98 Filed 04/10/19 Page 2 of 5 Page ID #:2019




  1 TO ALL PARTIES AND COUNSEL OF RECORD:
  2           PLEASE TAKE NOTICE that on May 10, 2019, at 10:00 a.m., or as soon
  3 thereafter as this matter may be heard in Courtroom 7B before the Honorable André
  4 Birotte Jr. of the above-entitled Court, located at 350 West First Street, Los Angeles,
  5 California, 90012, Defendant USA Waste of California, Inc. (“USA Waste” or
  6 “Defendant”) will, and hereby does move the Court for review of Magistrate Judge
  7 Segal’s March 27, 2019 Order denying Defendant’s motion to compel Plaintiff
  8 Gilberto Santillan (“Plaintiff”) to continue his deposition to provide testimony and
  9 related written discovery to the extent necessary, 1 on his immigration status and
 10 whether at any time from 2012 to the present, he has been able to lawfully work in
 11 the United States. In the alternative, Defendant will, and hereby does move the
 12 Court to amend the current scheduling order. This motion is made pursuant to Rule
 13 16 and 72(a) of the Federal Rules of Civil Procedure, as well as Local Rule 16-14
 14 and 72-2.1. This motion is made following the conference of counsel pursuant to
 15 Local Rule 7-3 which took place on April 7, 2019. This motion is supported by
 16 Defendant’s Memorandum of Points and Authorities, the Declaration of Adam R.
 17 Rosenthal filed concurrently herewith, pleadings in this case, the transcript of the
 18 March 26, 2019 hearing before Judge Segal, and any oral arguments as may be
 19 permitted by the Court.
 20
 21
 22
 23
 24
 25
 26   1
      To the extent that Plaintiff’s anticipated deposition testimony on his immigration status
 27 reveals the existence of relevant documents that would either confirm or impeach his
    deposition testimony, USA Waste requests that this Court’s order be broad enough to
 28
    address the general discoverability of such relevant documents.
                                                  -1-
      SMRH:489990158.2                                  DEFENDANT'S NOTICE OF MOTION FOR REVIEW
Case 2:14-cv-00335-AB-SS Document 98 Filed 04/10/19 Page 3 of 5 Page ID #:2020




  1 Dated: April 10, 2019        SHEPPARD, MULLIN, RICHTER & HAMPTON
                                 LLP
  2
                                 By:               /s/ Adam R. Rosenthal
  3                                    NANCY E. PRITIKIN
  4                                    ADAM R. ROSENTHAL
                                       Attorneys for Defendant,
  5                                    USA WASTE OF CALIFORNIA, INC.
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          -2-
      SMRH:489990158.2                          DEFENDANT'S NOTICE OF MOTION FOR REVIEW
Case 2:14-cv-00335-AB-SS Document 98 Filed 04/10/19 Page 4 of 5 Page ID #:2021




  1                                    CERTIFICATE OF SERVICE
  2
  3             I am employed in the County of Santa Clara; I am over the age of
    eighteen years and not a party to the within entitled action; my business address is
  4 379 Lytton Ave. Palo Alto, CA 94301-1479.
  5           On April 10, 2019, I served the following document(s) described as
  6           DEFENDANT’S NOTICE OF MOTION AND MOTION FOR REVIEW
              AND OBJECTIONS TO MAGISTRATE’S ORDER DENYING
  7           DEFENDANT’S MOTION TO COMPEL DISCOVERY, OR IN THE
              ALTERNATIVE, MOTION TO AMEND THE SCHEDULING ORDER
  8
              on the interested party(ies) in this action as follows:
  9
                                   SEE ATTACHED SERVICE LIST
 10
             BY MAIL: I am “readily familiar” with the firm’s practice of collection and
 11           processing correspondence for mailing. Under that practice it would be
              deposited with the U.S. postal service on that same day with postage thereon
 12           fully prepaid at Palo Alto, California in the ordinary course of business. I am
              aware that on motion of the party served, service is presumed invalid if postal
 13           cancellation date or postage meter date is more than one day after date of
              deposit for mailing in affidavit.
 14
             BY E-MAIL OR ELECTRONIC TRANSMISSION: I served the above
 15           listed document(s) described via the United States District Court’s Electronic
              Filing Program on the designated recipients via electronic transmission
 16           through the CM/ECF system on the Court’s website. The Court’s CM/ECF
              system will generate a Notice of Electronic Filing (NEF) to the filing party,
 17           the assigned judge, and any registered users in the case. The NEF will
              constitute service of the document(s). Registration as a CM/ECF user
 18           constitutes consent to electronic service through the court’s transmission
              facilities.
 19
                         Executed on April 10, 2019, at Palo Alto, California.
 20
 21
                                                      /s/ Brandi R. Tomasovitch
 22                                                   Brandi R. Tomasovitch
 23
 24
 25
 26
 27
 28

                                                     -3-
      SMRH:489990158.2                                     DEFENDANT'S NOTICE OF MOTION FOR REVIEW
Case 2:14-cv-00335-AB-SS Document 98 Filed 04/10/19 Page 5 of 5 Page ID #:2022




  1                                    MAILING LIST
  2
      John C. Taylor                         Attorneys for Plaintiff
  3
      Email: Taylor@taylorring.com           GILBERTO SANTILLAN
  4
      Louanne Marsy
  5
      Email: Masry@tayloring.com
  6
      TAYLOR & RING LLP
  7
      1230 Rosecrans Avenue, Suite 360
  8
      Manhattan Beach, CA 90266
  9
      310.209.41100
 10
      Facsimile: 310.208.5052
 11
 12 Holly Boyer                              Associated Counsel for Plaintiff

 13 Email: hboyer@ecbappeal.com              GILBERTO SANTILLAN

 14 ESNER, CHANG & BOYER
 15 234 E. Colorado Blvd., Suite 750
 16 Pasadena, CA
 17 626.535.9860 Facsimile: 626.535.9859
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           -4-
      SMRH:489990158.2                           DEFENDANT'S NOTICE OF MOTION FOR REVIEW
